Citation Nr: 0716507	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
concussive headaches.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son-in-law




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to October 1954.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for post 
concussive headaches, rated 10 percent (under diagnostic code 
8045) effective October 24, 2001 (date of claim); and PTSD, 
rated 30 percent effective June 20, 2002 (date of claim).  
Specifically, the veteran disagrees with the initial 
evaluations assigned for these disabilities.  

A December 2005 rating decision granted an increase to 30 
percent for headaches under Code 8100, effective October 24, 
2001.  Because the rating is less than the maximum provided 
under the applicable criteria (and since the veteran has not 
expressed satisfaction with the rating), it does not 
represent a complete grant of the benefits sought, and the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2007, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that hearing is of record.  It was determined during that 
hearing that the case would be held in abeyance for 60 days 
for additional evidence.  In February, March and April 2007, 
the Board received additional evidence regarding the issue of 
PTSD.

The issue of PTSD is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran's migraine headaches were very frequent, completely 
prostrating and prolonged or that they produced severe 
economic inadaptability. 


CONCLUSION OF LAW

A rating in excess of 30 percent for migraine headaches is 
not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.124a, Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As indicated above, the appeal here is from the rating 
decision that granted service connection and assigned the 
initial rating.  The statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  A November 2004 
statement of the case (SOC), properly provided notice on the 
downstream issue of an increased initial rating.  A December 
2005 supplemental SOC (SSOC) readjudicated the matter.  The 
veteran has had full opportunity to participate in the 
adjudicatory process; he is exercising his right to appeal 
the rating assigned/pursue a higher disability rating.  

Regarding the duty to assist, all pertinent treatment records 
have been associated with the claims file (the veteran stated 
via April 2006 written correspondence that he had no further 
evidence to submit).  He has been provided VA evaluations in 
October 2002 and August 2005.  VA's duty to assist is met.


Factual Background

In October 2001, the veteran submitted a claim for service 
connection for head wounds with headaches.  An April 2002 
rating decision denied such request, as there was no 
indication of such disability in the service medical records.  

VA treatment records from January 1995 to August 2003 show 
intermittent evaluations and treatments for headaches.

July 2002 private medical records from P.J.S., MD include a 
July 11, 2002 report which notes the veteran's complaints of 
a 50-year history of headaches that occur approximately once 
a week.  He described blurred vision that comes on suddenly 
and lasts approximately 10 minutes followed by a mostly 
frontal headache with mild nausea and a pounding sensation 
that lasts approximately 15 minutes to an hour with 
spontaneous resolution.  A July 15, 2002 letter from Dr. S. 
reports that he has been treating the veteran for the past 
few years for migraine headaches.

On October 2002 VA examination, the veteran described 
symptoms of his headaches as beginning with blurry vision 
that lasts five to ten minutes and then a headache over the 
entire head that becomes fairly intense.  He reported that 
the entire episode will generally resolve after 15 minutes, 
however, he may have three to four of those episodes per day.  
He denied nausea or photophobia, and he stated that he 
generally did not have to lie down, although he may sit 
quietly.  Based on the veteran's reported history and the 
physical examination, the diagnosis was post-traumatic 
headaches.  The examiner noted that the veteran had daily 
frequent, although brief headaches associated with visual 
disturbances, which were occurring three to four times per 
day.  He noted that the veteran did not have other associated 
symptoms to suggest migraines and the duration of the 
headaches were much shorter than was typically seen with 
migraines.

VA treatment records from December 2003 to October 2004 make 
no mention of treatment for migraine headaches.

On August 2005 VA examination, the veteran continued to 
report that his headaches begin with an episode of visual 
loss for 10 or 15 minutes that then leads to a headache that 
is bilateral, frontal and intense.  He reported that he 
occasionally needs to lie down.  He stated that he will 
sometimes take Tylenol or Aspirin but it is often not 
helpful.  He reported that he sometimes has headaches as 
often as three or four times a day.  He reported at least 20 
different headaches during the course of a month.  He stated 
that the headaches typically lasts 5 to 20 minutes but can 
last up to one hour.  The examiner noted that the veteran had 
headaches which were similar to migraines in that they were 
accompanied by visual disturbance followed by a headache.  
Based on his assessment of the veteran, the physician noted 
that the veteran had incapacitating headaches two to three 
times per week.

At the February 2007 videoconference, the veteran described 
his headaches as getting worse.  He stated that he has 
headaches two to three times per week and that his vision is 
blurry.  He testified that he helps a friend out at a carwash 
on Tuesday, Thursday, Friday and Saturday (he indicated that 
he does not get paid).  He also stated [on page 14 of the 
transcript], that he was told to quit working, but he said 
no.


Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the RO 
increased the rating for the veteran's migraine headaches to 
30 percent for the entire appeal period.  As the Board finds 
that the rating assigned encompasses the greatest degree of 
impairment due to migraine shown at any time during the 
appellate period, "staged ratings" are not warranted.

Under Diagnostic Code 8100, migraine headaches resulting in 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent rating.  
Migraines resulting in characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

In exceptional cases where the schedular evaluations are 
found inadequate the case may be referred for consideration 
of an extraschedular rating.  38 C.F.R. § 3.321(b). 

The record includes service medical records, VA and private 
treatment records, and reports of two VA examinations (in 
October 2002 and in August 2005) noting the frequency and 
characteristics of the veteran's headaches during the period 
of time under consideration, (from October 24, 2001 to the 
present).  While examiners (specifically in August 2005) have 
noted that the veteran reports headaches on the average of 
about five times per week, with half of the episodes 
requiring him to lie down and lasting on an average of 5 to 
20 minutes, the evidence does not show that the veteran's 
headaches are very frequent with completely prostrating and 
prolonged attacks.  

Furthermore, it is not shown, that his headaches produces 
severe economic inadaptability.  There was no clear 
indication that his headaches interfered with his duties at 
the carwash.  Although he is not a paid employee, there is 
nothing in the record to suggest that his headaches are the 
reason for his lack of employment.  He willingly helps his 
friend at that car wash four times per week and does not 
report that his headaches preclude him from doing so.  By his 
own report he refuses to quit working.  

In light of the foregoing, the Board concludes that the 
schedular criteria for the next higher, 50 percent, rating 
for migraine headaches are not met.  Referral for 
extraschedular consideration is not indicated, as factors 
suggesting schedular criteria might be inadequate, such as 
marked interference with employability due to, or frequent 
hospitalizations for, migraine headaches, are not shown.  See 
38 C.F.R. § 3.321.  The preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.


ORDER

A rating in excess of 30 percent for post-concussive 
headaches is denied.


REMAND

As noted, the Board received evidence from the veteran 
regarding his PTSD.  This evidence has not been considered by 
the RO, and the veteran has not waived initial Agency of 
Original Jurisdiction consideration of this evidence.  
Consequently, it must be reviewed by the RO before it can be 
reviewed by the Board.  38 C.F.R. § 20.1304.  

The Board is of the opinion that a new VA examination would 
be probative in ascertaining the severity of the veteran's 
PTSD.  In this regard, the Board notes that the evidence 
recently submitted contains conflicting information regarding 
the veteran's employability.  A February 2007 statement from 
Dr. J.M. notes that the veteran was "a strong, hard-working 
farmer who still worked daily" while an April 2007 treatment 
report from the Vet Center notes that the veteran was 
considered unemployable for VA purposes.  In light of the 
foregoing, the Board is of the opinion that the veteran 
should be afforded a new VA examination addressing the 
severity of his PTSD to include the impact if any that the 
disability has on his employability.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide notice of 
evidence needed to establish entitlement 
to a higher rating for PTSD, to include 
records of treatment pursuant to 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  If additional evidence 
is identified, attempts to obtain the 
evidence should be undertaken and 
documented in the claims folder.  

2.  The AOJ should arrange for the 
veteran to be afforded a psychiatric 
examination to ascertain the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed by the 
examiner.  

The examiner should describe any current 
social and occupational impairment 
arising from the veteran's service 
connected PTSD.  All findings should be 
described in detail, and the examiner 
should explain the rationale for any 
opinion given.  

The examiner is requested to offer an 
opinion as to whether and to what degree 
the veteran's PTSD renders him incapable 
of obtaining and maintaining gainful 
employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state 
what, if any, additional disability is 
associated with those disabilities.  The 
examiner should provide a GAF score based 
on PTSD alone.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 30 percent for 
PTSD.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


